Citation Nr: 0402895	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-05 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a service-connected right knee disability, 
currently evaluated as ten (10) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in June 2000, which (1) assigned a temporary 
total disability rating of 100 percent for the period from 
September 1, 1999, to November 1, 1999 to account for 
hospitalization and recovery post right knee surgery; (2) 
denied a claim of entitlement to special monthly compensation 
based on the need for regular aid and attendance or being 
housebound; and (3) denied Dependents' Educational Assistance 
benefits.  The veteran has perfected an appeal as to the 
first issue.  Accordingly, the issue now on appeal is whether 
the veteran is entitled to an evaluation higher than 10 
percent for the period beginning upon the conclusion of the 
temporary total disability period.

In December 2003, the veteran cancelled a personal hearing 
scheduled to be held before a Veterans Law Judge, sitting in 
Washington, D.C., on March 2, 2004.


REMAND

The Board has reviewed the information and evidence of record 
in this matter.  For the following reasons, it finds that the 
case must be remanded to the RO for further evidentiary 
development.

In October 2001, a VA medical examination was performed at 
the Miami, Florida, VA medical center (VAMC) in connection 
with this claim.  The record contains the report of this 
examination, which indicates that radiographic studies of the 
veteran's right knee were to be performed.  However, there is 
no report of such studies dated in or around October 2001 in 
the record.  Nor is there any indication in the record as to 
whether such studies were in fact completed in connection 
with the October 2001 VA medical examination.  
  
In light of the foregoing, the Board finds that a REMAND is 
warranted for the following:

1.  The RO shall determine whether 
radiographic studies of the veteran's 
right knee were in fact completed in 
connection with the October 2001 VA 
medical examination.  If so, the report 
of the studies shall be associated with 
the claims file.  

2.  If the RO determines that 
radiographic studies of the veteran's 
right knee were not performed in 
connection with the October 2001 VA 
medical examination, it shall schedule 
the veteran for the performance of such 
studies at a VAMC.  The resulting 
radiology report shall be associated with 
the claims file.  

3.  The RO should then refer the 
radiology report (either that resulting 
from studies performed in conjunction 
with the October 2001 VA medical 
examination, or that resulting from 
directive no. 2 above, whichever may be 
the case) to the VAMC examiner who 
performed the October 2001 medical 
examination for review, if this examiner 
is available.  If not, the radiology 
report should be referred to another VA 
medical examiner for review.  The 
veteran's claims file should be made 
available to the examiner.     

4.  After the above directives are 
complete, and after any further 
development deemed appropriate by the RO, 
the RO should review all evidence 
associated with the claims file 
subsequent to April 2002, when the 
Statement of the Case (SOC) was issued.  
If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental SOC (SSOC) and with an 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

5.  In completing the directives set 
forth in this remand order, the RO must 
ensure compliance with all notice and 
assistance obligations consistent with 
the Veterans Claims Assistance Act 
(VCAA), as amended, and applicable legal 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U. S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  The purpose of this REMAND is to further 
develop the evidentiary record.  No inferences as to the 
ultimate disposition of this claim should be made.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




